The action of the police commissioner in denying petitioner’s application for a taxicab license involved the exercise of a discretionary power. Upon the record before us, we cannot say that the decision of the department head in determining that petitioner was not a proper person to operate a taxicab was arbitrary or capricious; accordingly the determination should not have been disturbed. Order unanimously reversed, with $20 costs and disbursements to the appellant, the petition dismissed and the application denied. Present — Dore, J. P., Cohn, Breitel, Bastow and Botein, JJ.